The arguments and amendments submitted 12/03/2020 have been considered.  In light of amendments made, all prior claim objections and USC § 112(b) rejections are hereby withdrawn.  The merits of the claims, however, remain unpatentable over the prior art as set forth below.
Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 12/03/2020 is acknowledged.
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/03/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Magrum (US Patent 5,837,089) in view of Watson (US PG Pub 2011/0104501).
Regarding claim 1, Magrum teaches a method of bonding a sheet membrane to a substrate (col. 10, lines 35-36 wherein a flexible vinyl substrate is a type of sheet membrane) comprising: 
	applying an adhesive formulation to at least one of the sheet membrane or the substrate (col. 10, lines 45-46), said adhesive formulation comprising: 
a polyurethane dispersion (col. 4, lines 29-35), 
(vinyl acetate/ethylene) copolymer (col. 3, line 67);
water (col. 3, line 2, and also note that the PU dispersion provides water also), wherein the formulation has a pH of from 6.5 to 8, thus partially overlapping and rendering the claimed range obvious since a prior art range which encompasses, partially overlaps, or touches the claimed range is sufficient to establish a prima facie case of obviousness in the absence of any unexpected results per MPEP § 2144.05.I); and 
bringing the sheet membrane contact with said adhesive formulation while said adhesive formulation is wet (“coating the adhesive by any of a variety of common coating methods onto a vinyl…substrate” per col. 4, lines 62-64 is necessarily done while the formulation is wet) to bond the sheet membrane to the substrate (col. 4, lines 64-67) upon cure of said adhesive formulation (cooling down from the activation temperature and/or strong bond formation at room temperature per col. 6, lines 32-35 implicitly show the formulation has been cured).  
Magrum also teaches that the formulation can be used immediately as an alternative to use after drying and storing (col. 4, lines 56-58 with immediate use of the adhesive implicitly and necessarily done while the formulation is wet) and is compatible with a broad range of substrates (col. 2, lines 59-64).  Although the above embodiment also involves drying the adhesive before contacting the second, wood substrate, Magrum states in the background that it is known in the related prior art for bonding of vinyl membranes to wood substrates that the wood substrate can be contacted immediately with the wet adhesive to complete the bond (col. 2, lines 2-5). 
Furthermore, Watson teaches that use of aqueous low VOC adhesives (para. 0004) applied wet (paras. 0022) is desirable across a broad range of substrates (para. 0036) and industries (para. 0013).

Magrum does not explicitly teach that the adhesive formulation comprises the following components:
an alkanolamine;
a tackifying resin; and
an ether.
However, Watson teaches that aqueous emulsions useful for coatings may include an alkanolamine adhesion promoter (claim 24);
a tackifying resin (rosin and rosin esters of para. 0039); and
an ether adhesion promoter (claim 24).
The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  In view of KSR rationale A and/or Watson’s teachings it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add each of these components to Magrum’s adhesive formulation to predictably obtain the benefits of increased tack and promotion of adhesive strength for the adhesive bond.
Regarding claim 2, Magrum teaches the applying is by roller (col. 45, lines 45-46).  
Regarding claim 4, Magrum teaches the applying is to only one of the sheet membrane (col. 4, lines 62-64), and the sheet membrane and the substrate are mated together and bonded immediately (col. 4, line 56).  
Regarding claim 6, Magrum teaches the substrate is steel or wood (col. 4, lines 66-67).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable Magrum in view of Watson, as applied to claim 1 above, further in view of Semmens (US PG Pub 2007/0130864).
Regarding claim 3, Magrum and Watson do not explicitly teach this feature.
However, Semmens teaches that a fleece-backed sheet membrane provides a good interface for bonding (para. 0028).
In view of Semmen’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a fleece-backed sheet membrane in the method of Magrum as modified by Watson to predictably obtain a stronger interfacial bond between the adhesive and the sheet membrane.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Magrum in view of Watson, as applied to claim 1 above, further in view of Burmeister (US PG Pub 2013/0206630).
Regarding claim 5, Magrum teaches allowing said adhesive formulation to mostly dry to the touch (col. 4, lines 62-64), then the sheet membrane and the substrate are mated together (col. 4, lines 64-67).
Magrum and Watson do not explicitly the applying is both sides of the sheet membrane and the substrate.
However, Burmeister teaches a method of bonding a sheet membrane to a substrate wherein the applying is to both sides of the sheet membrane and the substrate (para. 0017).
In view of Burmeister teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a step of applying the adhesive to both sides of the sheet membrane and the substrate in the method of Magrum as modified by Watson to predictably obtain a sealed and adhesive-encapsulated laminate.
Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered, but are unpersuasive for the reasons set forth below.
Regarding claim 1, Applicant presents an argument contending that Magrum requires the formulation disclosed therein to be dried before contact and use on the substrates. 
In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
Regarding claim 1, Applicant presents an argument contending that there is no motivation to combine Watson with Magrum. 
	However, this argument is not persuasive since proper motivation for modification of Magrum’s composition with Watson’s components in view KSR rationale A and/or of the benefits taught by Watson was provided, as cited in the rejection above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745